                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

In Re:                    )
                          )
COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )                         GENERAL ORDER 2020-3
CORONAVIRUS & RELATED     )
PANDEMIC PRECAUTIONS      )

                               GENERAL ORDER

This General Order is the third issued in response to the recent outbreak of
Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
Disease Plan for the United States District Court for the District of Maine (March
2020). The first General Order continued all civil and criminal (grand and petit) jury
selections and jury trials through April 30, 2020, subject to further extension. See
General Order 2020-1 (D. Me. Mar. 13, 2020). The second General Order
superseded and replaced the first General Order. It addressed the schedule for and
types of criminal and civil matters that will be addressed under the current
circumstances, provided further clarification regarding jury (petit and grand)
matters, provided for telephonic and video hearings and conferences, extended all
deadlines in criminal and civil cases by thirty days, and recognized that the Court’s
staff will largely be teleworking. See General Order 2020-2 (D. Me. Mar. 18, 2020).
The Court hereby adopts and incorporates the findings made in the first and second
General Orders as to the threat to public health and safety presented by the COVID-
19 pandemic.

The purpose of this third General Order is to address the use of telephonic hearings
in criminal cases. It complements General Order 2020-2, which remains in full force
and effect.

The Court has concluded that to protect the health and safety of criminal defendants,
attorneys, court staff, probation officers, Court Security Officers, employees of the
U.S. Marshal for the District of Maine, employees of the General Services
Administration, members of law enforcement, and the public, it is necessary at this
time to employ telephonic hearings in preliminary criminal proceedings including
initial appearances, arraignments, and detention hearings. Further, the Court has
concluded that telephonic hearings may, at the discretion of a presiding Judge, be
                                          1
used for purposes of the narrow class of changes of plea, sentencings, and probation
revocation hearings set forth in General Order 2020-2, paragraphs B(3)−(5).1 These
conclusions are based on the following findings.

                                                  FINDINGS

On March 19, 2020, the Administrative Office of the United States Courts issued
additional guidance regarding the Judiciary’s response to COVID-19. See James C.
Duff, Admin. Office of U.S. Courts, ADDITIONAL GUIDANCE REGARDING
JUDICIARY RESPONSE TO COVID-19 (Mar. 19, 2020) (“the Guidance”). The
Guidance states that courts should “[a]llow individuals who are in high-risk
categories or who care for others in high-risk categories to telework to the fullest
extent possible.” Id. “The CDC states that adults 65 years old and older, and anyone
with compromised immunity or chronic health conditions, are at higher risk for
severe illness . . . .” Id.

Many of the employees and Judges of the District of Maine are in high-risk
categories or care for others in high-risk categories. In addition, many of the Court
Security Officers, court reporters, officers of the U.S. Marshal for the District of
Maine, attorney members of the Criminal Justice Act Panel for the District of Maine,
and attorney members of the U.S. Attorney for the District of Maine are in high-risk
categories or care for others in high-risk categories.

The Guidance further directs that courts should “[c]onduct in-person court
proceedings only when absolutely necessary. Conducting court proceedings places

1
 The narrow class of changes of plea, sentencings, and probation revocation proceedings is set forth in paragraphs
B(3)−(5) of General Order 2020-2 as follows:

              3. Criminal sentencings in which the defendant is in custody and (1) any party requests a
                   sentence that if imposed would be less than the period in which the defendant has been in
                   pre-trial custody and the presiding Judge determines that it is reasonably possible that the
                   requested sentence may be ordered; (2) the low end of the guideline sentencing range
                   allows for a non-custodial sentence; or (3) where the presiding Judge determines that there
                   is a liberty interest, public safety or other case-specific compelling reason that makes an
                   immediate sentencing necessary;

              4. Changes of plea pursuant to Fed. R. Crim. P. 11 where the presiding Judge determines that
                  there is a liberty interest, public safety or other case-specific compelling reason that makes
                  an immediate change of plea necessary;

              5. Probation revocation proceedings where the presiding Judge determines that there is a
                  liberty interest, public safety or other case- specific compelling reason that makes an
                  immediate hearing necessary[.]


                                                           2
parties, judges, court employees, deputy U.S. marshals, and attorneys at great risk.
Utilize videoconferencing or audioconferencing capabilities where practicable . . . .”

Considering the foregoing, the District of Maine has sought to schedule video-
conference hearings with the jails responsible for the custody of individuals charged
in proceedings pending in the District of Maine. As a result of many competing
demands, the jails and the Court are currently unable to establish a schedule of fixed
days and times during which federal prisoners can be made available for
videoconference hearings. Further, the Video Teleconference Communication
(“VTC”) technology and equipment required for videoconference hearings which
the District of Maine has provided the jails are new to the jails and largely untested.
It is currently unknown whether the VTC technology and equipment will reliably
work.

A videoconference hearing in which all participants other than the defendant
assemble in a courtroom is also far more likely to result in the transmission of the
COVID-19 virus than a teleconference hearing. An in-court hearing requires no
fewer than ten individuals to congregate at a courthouse, including the Judge,
courthouse entry security officers, courtroom court security officers, U.S. Marshal
courtroom officers, defense attorney, prosecuting attorney, courtroom clerk, court
reporter, and probation officer. Assembling participants in a courtroom increases
the risk that the participants may be exposed to an individual infected by the COVID-
19 virus.

By contrast, all participants in a telephonic hearing, including the Judge, would
remain at their homes or offices, thus eliminating the need for them to travel to the
courthouse and congregate in the courthouse and in a courtroom. Telephonic
hearings substantially reduce the threat of exposing those who participate in hearings
to COVID-19. In addition, because telephonic hearings do not require travel by the
participants, they are more easily scheduled on an ad hoc basis with short notice to
the participants. Telephonic hearings are more easily managed by the jails’ staff
than are videoconference hearings, which require that the jails’ technical-support
staff be present and available for a hearing to occur.

It is the Court’s duty to guarantee the rights of all persons charged with criminal
offenses, to take the steps required to ensure that time-sensitive hearings take place
as required, and to ensure that defendants held in custody are released from custody
if it is reasonably certain that a hearing, if held, will result in the defendant’s release
from custody. Proceeding with telephonic hearings in certain criminal matters will
enable the Court to expeditiously provide required initial hearings to defendants
                                            3
newly charged with a criminal offense or offenses, and, at the discretion of the
presiding Judge, expeditiously address the rights of defendants who are likely to be
released from custody upon the completion of a hearing, in keeping with the criteria
set forth in General Order 2020-2, paragraphs B(3)−(5).

ACCORDINGLY, it is ORDERED that until such time as the Chief Judge of the
District Court has determined that the VTC videoconference system can be reliably
deployed and/or that in-court hearings may be safely held:

   A. Initial Appearances, Arraignments, and Detention Hearings. All initial
      appearances, arraignments, and detention hearings shall take place
      telephonically. If a detention hearing is contested, the parties’ presentation
      will be through proffer, exhibits, and oral or written argument.

   B. Changes of Plea, Sentencings, and Probation Revocation Proceedings.
      Federal Rules of Criminal Procedure 11 and 43 may require the physical
      presence of a defendant before a judge for a guilty plea or sentencing hearing
      for a felony. Federal Rule of Criminal Procedure 32.1 may require the same
      with respect to a probation revocation proceeding. Despite these provisions,
      requiring the physical presence of a defendant before a judge at this point in
      the COVID-19 pandemic presents unacceptable health risks. The Judges of
      this District are duty-bound to apply the Rules of Criminal Procedure and for
      most defendants, the conflict between the dictates of the Rules and the
      practical consequences of the COVID-19 crisis do not present an issue
      because their guilty plea, sentencing and probation revocation hearings may
      be delayed until the passing of this crisis without any impact on their legal
      rights. But there is a narrow band of defendants who may be entitled to
      immediate release. For these defendants, one alternative is for the Court to
      release the defendant on bail pending the scheduling of a guilty plea,
      sentencing or probation revocation hearing at a later time.

      Accordingly, Defendants who believe that they fall within the narrow class of
      change of plea, sentencing and probation revocation hearings set forth in
      General Order 2020-2, paragraphs B(3)−(5), may file a motion with the court
      seeking their pretrial release under suitable conditions of bail. Defendants
      who believe that bail is not an adequate remedy under the circumstances, and
      who contend that he or she should be permitted to enter a guilty plea, be
      sentenced, or have a probation revocation hearing without being physically
      present, may file a motion seeking such a hearing to obtain a judicial ruling.


                                         4
   Motions subject to the preceding paragraph will be addressed on an expedited
   basis. Upon the receipt of such a motion, the Court will schedule a telephonic
   conference with the attorneys for the United States and the defendant, and the
   assigned probation officer.

C. Telephonic hearings will be open to victims, as provided in 18 U.S.C. § 3771
   (2020), and the media. They will also be open to members of the public if
   determined to be reasonably possible. A member of the media or the public
   wishing to access a hearing may contact the Clerk’s Office in advance of the
   hearing to obtain the dial-in information. Apart from an authorized court
   reporter, all persons participating in a court proceeding remotely by
   teleconference are prohibited, under penalty of contempt, from recording or
   broadcasting any of the proceeding in any manner.

D. The presiding Judge shall engage in a colloquy with the Defendant and
   defense counsel to ensure that the Defendant voluntarily and knowingly
   consents to proceed by teleconference hearing.

E. The Clerk of Court may adopt such other practices and rules required to
   implement this General Order and shall give such notice of the same as is
   appropriate.

F. Effective Time and Date. This General Order takes effect at 12:01 a.m. on
   March 26, 2020. General Order 2020-2 (D. Me. Mar. 18, 2020) remains in
   full force and effect. Unless extended, this General Order shall terminate at
   11:59 p.m. on May 1, 2020.

   SO ORDERED.

   Dated: March 25, 2020


                                                 /s/ Jon D. Levy
                                            CHIEF U.S. DISTRICT JUDGE




                                      5
